Name: Commission Regulation (EEC) No 3193/88 of 18 October 1988 amending Regulation (EEC) No 2989/88 increasing to 500 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/ 12 Official Journal of the European Communities 19 . 10. 88 COMMISSION REGULATION (EEC) No 3193/88 of 18 October 1988 amending Regulation (EEC) No 2989/88 increasing to 500 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7(6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 2989/88 (*), opened a standing invitation to tender for the export of 300 000 tonnes of durum wheat held by the Italian inter ­ vention agency ; whereas, in a communication of 6 October 1988 , Italy informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian inter ­ vention agency for which a standing invitation to tender for export has been opened should be increased to 500 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2989/88 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2989/88 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 500 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 500 000 tonnes of durum wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 2989/88 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16. O OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 223, 11 . 8 . 1987, p. 5 . 0 OJ No L 270, 30 . 9 . 1988, p. 53. 19 . 10 . 88 Official Journal of the European Communities No L 284/ 13 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Cuneo 42 650 Torino 8 000 Parma 14017 Treviso 5 000 Modena 4 045 Ferrara 27 725 Bologna 6 973 Ravenna 7 404 Livorno 2 000 Siena 8 443 La Spezia 3 169 Macerata 13 374 Ancona 28 861 Viterbo , 15 001 Roma 17 646 Napoli 36 900 Foggia &gt; 45 271 Catanzaro 70 498 Palermo 19015 Caltanissetta 18 999 Catania 11 218 Enna 4 450 Trapani 10 500 Venezia 10 000 Forli 2 740 Grossetto 1 500 Pisa 3 500 Perugia 5 088 Ascoli Piceno 1 300 Terni 1 550 Latina 1 664 Cagliari 9 500 Matera 5 000 Bari 35 000 Brindisi 2 000'